 

 

 
  

AO.245B (Rev. aoe) Judgment in.a.Criminal Petty Case (Modifi ied) . . ‘ Von Fae Pe Page | of 1

1 ee

 

 

 

 

| UNITED STATES DISTRICT COURT | io.
bo | SOUTHERN DISTRICT OF CALIFORNIA AUS 92 207
United States of America ~ JUDGMENT TIN Ce ‘ nar
Vv. : / (For Offenses Commsyn or ‘After Novereer't 1, “987) DEPUTY
Sergio Eduardo Valle-Martinez : Case Number: 3:19-mj-23423
| Michael Anthony Hernandez

 

Defendant's Attorney

REGISTRATION NO. 88440298

THE DEFENDANT:
iJ pleaded guilty to count(s) 1 of Complaint

 

[] was found guilty to count(s)
_ after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
°8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(1 The defendant has been found not guilty on count(s) |
-L1 Count(s) oe | . _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for aterm of:

ime SERVED Oo | days

 

Assessment: $10 WAIVED. Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days ©
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's ecoriomic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence:

HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE |

 

 

 

Clerk’s Office Copy : . 3:19-mj-23423

 

 
